Myers, C. J.
This is a verified petition for a writ of habeas corpus “ad-subjiceindum” addressed to this court, pro se, by Daniel Prosser, who designates himself as the petitioner herein. It is claimed that he was wrongfully convicted of assault and battery with intent to rape on September 11, 1962. He is now serving a one-to-ten year sentence at the Indiana State Reformatory.
The Supreme Court of Indiana has no jurisdiction to entertain such a petition as is presented here since no original power to grant writs of habeas corpus has been given to it by Constitution or by Statute. Plunkett v. Lane, Warden (1965), 246 Ind. 530, 207 N. E. 2d 215; Lucianno v. Lane, Warden (1965), 246 Ind. 185, 204 N. E. 2d 220.
Petition denied.
Arterburn and Jackson, JJ., concur. Achor, J., not participating.
Note. — Reported in 212 N. E. 2d 157.